Exhibit 10.21
 
Executive Employment Agreement
 
 


 
 
This Executive Employment Agreement (this “Agreement”), is executed and
delivered effective as of August 15, 2013 (the “Effective Date”), by and between
Obagi Medical Products, Inc., a Delaware corporation (the “Company”), and Mark
T. Taylor, an individual resident of the State of California (“Executive”).
 
 
1.      Position And Responsibilities
 
 
(a)  Position.  As of the Effective Date, Executive shall be employed by the
Company to render services to the Company in the position of Senior Vice
President, Business Development and Investor Relations.  Executive shall report
directly to the Company’s Chief Executive Officer.  Executive shall perform such
duties and responsibilities as are normally related to such position, in
accordance with industry standards, and any additional duties now or hereafter
assigned to Executive by the Chief Executive Officer and/or Board of Directors
of the Company.  Executive shall abide by the Company’s rules, regulations and
practices, as adopted or modified from time to time in the Company’s sole
discretion. 
 
 
(b)  Other Activities.  Except with the prior written consent of the Company,
Executive shall not, during the term of this Agreement (i) accept any other
employment or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary gain) that might interfere with
Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company.  Executive may serve as a member of the board of
directors of any company that does not compete directly with the
Company.  Notwithstanding the foregoing, Executive may also devote reasonable
time and attention to civic, charitable or social organizations so long as such
activities do not interfere with the performance of his duties to the Company.
 
 
(c)  No Conflict. Executive represents and warrants that Executive’s execution
of this Agreement, Executive’s employment with the Company and the performance
of Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any prior employer, or any other person or
entity, including, without limitation, any obligations with respect to
proprietary or confidential information of any prior employer, or any other
person or entity.
 
2.     Compensation And Benefits
 
                   (a)  Base Salary.  In consideration of the services to be
rendered under this Agreement, the Company shall pay to Executive a salary at
the current rate of Two Hundred Seventy Thousand Dollars ($270,000.00) per year,
as adjusted from time to time as described below (the “Base Salary”). The Base
Salary shall be paid in accordance with the Company’s standard bi-monthly
payroll practices. The Base Salary will be reviewed and adjusted from time to
time in accordance with the Company’s procedures for adjusting salaries for
senior executives and as approved by the Compensation Committee of the Board of
Directors.
 
 
                  (b)  Bonus.  Executive shall be eligible to receive an annual
bonus based on a percentage of Executive’s Base Salary (currently 50%), or other
increased percentage as may be determined by the Compensation Committee of the
Company’s Board of Director’s from time to time (the
 
 
 

--------------------------------------------------------------------------------

 
 
“Bonus”).  Any such Bonus shall be subject to Executive’s achievement of
corporate financial metrics or other goals and objectives to be established from
time to time by the Company’s Board of Directors (or a committee thereof), and,
for 2012, shall be prorated based upon the amount of time during such year that
Executive has been employed by the Company.
 
                  (c)  Stock Option/Restricted Stock Awards.  Executive shall be
eligible to receive a stock option grant for fifty thousand (50,000) shares (the
“Option”), subject to the terms and conditions of the Company’s 2005 Stock
Incentive Plan, as amended (the “Plan”) and related agreements,  and to the
satisfaction of all federal and state securities laws.  The exercise price of
such Option will be determined based on fair market value at the time of grant,
which will be granted contemporaneously with Executive’s first date of
employment.
 
 
Other than as set forth in Section 3(c), 3(d) or 3(e) below, the Option vests in
three equal annual installments from the date of grant.  The Option shall expire
on the tenth (10th) anniversary of the date of grant. Unless otherwise agreed to
by the Compensation Committee of the Board of Directors, future option grants
shall be subject to these same general terms and conditions (“Subsequent
Options”).  Other than as set forth in this Agreement, all options granted to
Executive, including the Option, shall be subject to the terms and conditions of
the respective stock option agreement and related plan documents and any
additional option terms approved by the Compensation Committee of the Board of
Directors at the time of grant.
 
 
From time to time, the Compensation Committee of the Board of Directors may also
grant restricted stock units to Executive pursuant to the Plan (“RSUs”). Any
such future RSUs will be subject to vesting terms to be approved at that time.
 
 
                  (d)  Benefits.  Executive shall be eligible to participate in
any and all medical, dental, vision, retirement, life insurance, AD&D and other
benefits (the “Benefits”) established by the Company that are made generally
available by the Company to executive officers of the Company, as such plans may
be amended from time to time in the Company’s sole discretion. Without limiting
the generality of the foregoing, Executive, and to the extent applicable,
Executive’s covered dependents, shall be eligible to participate in the
Company’s 401(k) program and shall receive immediate enrollment for health
benefits to the maximum extent possible under the Company’s benefit plans.
 
 
(e)  Vacation. Executive shall receive three (3) weeks of paid vacation time per
calendar year, which amount shall increase in accordance with the Company’s
vacation policy for employees of the Company generally. Executive may take such
accrued vacation at such times as are mutually convenient to Executive and the
Company. In addition, Executive shall be entitled to all holidays provided under
the Company’s regular holiday schedule.
 
 
                   (f)  Business Expenses. The Company will reimburse Executive
for reasonable and necessary expenses appropriately incurred by Executive in
performing his duties and obligations to the Company in accordance with, and
subject to, such policies and procedures regarding executive officer expenses
generally as the Company may from time to time have in effect.
 
 
3.     At-Will Employment
 
 
                  (a)  At-Will Termination by Company. The employment of
Executive shall be “at-will” at all times. The Company may terminate Executive’s
employment with the Company at any time, without any advance notice, for any
reason or no reason at all, notwithstanding anything to the
 
 
 

--------------------------------------------------------------------------------

 
 
contrary contained in or arising from any statements, policies or practices of
the Company relating to the employment, discipline or termination of its
employees. Upon and after the date of such termination, all obligations of the
Company shall cease, except as set forth below in Section 3(b), 3(c), 3(d) or
3(e).
 
 
                 (b)  At-Will Termination by Executive. Executive may terminate
employment with the Company at any time for any reason or no reason at all, upon
two weeks’ advance written notice.  During such notice period Executive shall
continue to diligently perform all of Executive’s duties hereunder. The Company
shall have the option, in its sole discretion, to make Executive’s termination
effective at any time prior to the end of such notice period as long as the
Company pays Executive all compensation (including all accrued Base Salary (at
the annual rate then in effect), vacation and any other amounts owed to
Executive at the time of termination) accrued to which Executive is entitled up
through the last day of the two-week notice period. Any such amounts shall be
paid on the effective date of termination. All reimbursable expenses incurred up
to and including the date of termination shall be submitted for payment within
thirty (30) days of termination and contain all documentation required pursuant
to Company policy.  Any and all options to acquire shares of Common Stock that
have vested under the Option, or any Subsequent Options or RSUs, shall continue
to belong to Executive.  Executive shall have ninety (90) days in which to
exercise any vested portion of any Option and Subsequent Options.  All shares
that remain unvested under such Option, and any Subsequent Options or RSUs,
shall cease to vest on the date of termination.  Thereafter all obligations of
the Company shall cease.
 
 
                  (c)  Involuntary Termination by Company without Cause Other
Than for Good Reason.
 
 
                 (i)  If the Company terminates Executive’s employment for
reasons other than for Cause (as defined below) or death or disability (which is
governed by subparagraph (e) below), which will be dealt with on a case-by-case
basis at the time such event occurs, then, during the Severance Period (as
defined below), the Company shall (A) so long as Executive has been employed by
the Company for one (1) year pay to Executive a sum equal to six (6) months of
Base Salary (as then in effect) and (B) continue to make available to Executive,
at the Company’s expense and for so long as he is eligible not withstanding
expiration of the Severance Period, the Benefits (including the full premium for
COBRA continuation coverage if applicable for Executive and his eligible
dependents) made generally available by the Company to its Executives for the
Severance Period, to the extent permitted under applicable law and the terms of
such benefit plans. The cash consideration payable pursuant to subsection (A)
above shall be paid in equal monthly installments as salary continuation pay,
subject to deduction of ordinary payroll taxes, commencing on the date that is
no later than the earlier of thirty (30) days following termination or the
execution of the General Release (as defined below).   In addition, if the
Company terminates Executive’s employment for reasons other than for Cause, or
death or disability (as provided in subparagraph (e) below) (which will be dealt
with on a case-by-case basis at the time either such event occurs) then, the
Option, and any Subsequent Options or RSUs, automatically shall cease to vest
pursuant to the terms of the applicable stock option agreements and restricted
stock unit agreements, and in the case of the Option or Subsequent Options,
Executive (or his estate in the event of death) shall have one (1) year in which
to exercise any vested portion of such Option and any Subsequent Options in
accordance with the relevant plan documents.  Executive will own any vested RSUs
without any further action on Executive’s part.  For purposes of this Agreement,
the term “Severance Period” shall mean the six (6)-month period immediately
following the date of Executive’s termination.  Any accrued vacation pay and any
other amounts owed to Executive at the time of termination shall be paid on the
effective date of Executive’s termination.  All reimbursable expenses incurred
up to and including the date of
 
 
 

--------------------------------------------------------------------------------

 
 
termination shall be submitted for payment within thirty (30) days of
termination and contain all documentation required pursuant to Company policy.
 
 
                 (ii)  The Company’s termination of Executive’s employment shall
be for “Cause” if Executive: (A) exhibits willful misconduct or dishonesty which
materially and adversely effects the business reputation of Executive or the
Company; (B) is convicted of a felony; (C) acts (or fails to act) in the
performance of his duties to the Company in bad (good) faith and to the
Company’s detriment; (D) materially breaches this Agreement or any other
agreement with the Company, which if curable, is not cured to the Company’s
reasonable satisfaction within thirty (30) days of written notice thereof; or
(E) engages in misconduct that is demonstrably and materially injurious to the
Company, including, without limitation, willful and material failure to perform
his duties as an officer or Executive of the Company or excessive absenteeism
unrelated to illness or vacation.
 
 
(d)  Termination by Executive for Good Reason. If Executive terminates his
employment for Good Reason (as defined below) then, during the Severance Period,
the Company shall (A) pay to Executive a sum equal to twelve (12) months of the
Base Salary (as then in effect) and (B) continue to make available to, and pay
on Executive’s behalf, the Benefits (including the full premium for COBRA
continuation coverage if applicable for Executive and his eligible dependents)
made generally available by the Company to its Executives for that twelve
(12)-month period, to the extent permitted under applicable law and the terms of
the benefit plans. The cash consideration payable pursuant to subsection (A)
above shall be paid as salary continuation pay in equal monthly installments,
subject to normal payroll deductions, commencing on the date that is no later
than the earlier of thirty (30) days following termination or the execution of
the General Release.  Any Benefits shall also be paid in equal monthly
installments during the Severance Period.  All reimbursable expenses incurred up
to and including the date of termination shall be submitted for payment within
thirty (30) days of termination and contain all documentation required pursuant
to Company policy.  All accrued vacation and any other amounts owed to Executive
as of the termination date shall be paid on the effective date of termination.
 
 
(i)  
In addition, notwithstanding anything to the contrary contained in the stock
option agreements evidencing the Option, any Subsequent Options or the Plan or
in any restricted stock unit agreement evidencing any RSUs, in the case of a
Change of Control where the consideration being paid is solely in cash, the
Option, and any Subsequent Options and RSUs, shall fully vest and, in the case
of the Option and any  Subsequent Options, shall be exercisable immediately
prior to such Change of Control regardless of Executive’s continued employment
status. In the case of any Change of Control where the consideration is stock or
a combination of stock and cash, the vesting, acceleration and exercisability
provisions of the existing agreements evidencing any Option, Subsequent Options
or RSUs shall continue to govern.

 
 


 
 
(ii)  
Executive’s termination of his employment shall be for “Good Reason” if
following a Change of Control the Employer (including any successor in interest)
(A) terminates Executive’s employment at any time within the one year
anniversary of such Change of Control (as defined below), for reasons other than
for Cause, or death or disability (which will be dealt with on a case-by-case
basis at the time either such event occurs); (B) Executive

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
voluntarily terminates his employment within six (6) months of the Company’s (or
any successor in interest)  material reduction of Executive’s level of
responsibility; or (C) Executive terminates his employment within six (6) months
of the Company’s (or any successor in interest) material reduction of the Base
Salary, except for any salary reduction that is generally applicable to the
Company’s executives; provided that in the case of (B) and (C) above, “Good
Reason” shall only be found to exist if prior to Executive’s resignation for
Good Reason, the Executive has provided thirty (30) days written notice to the
Company within ninety (90) days following the existence of such Good Reason
event indicating and describing the event resulting in such Good Reason, and the
Company does not cure such event within ninety (90) days following the receipt
of such notice from Executive.  In the event the Company fails to timely cure,
Executive may resign upon expiration of the cure period.


 
 
(iii)  
For purposes of this Agreement, the term “Change of Control” shall mean any of
the following transactions:

 
 
                                (A)  a merger or consolidation in which the
Company is not the surviving entity, except for a transaction the principal
purpose of which is to change the state in which the Company is incorporated;
 
 
                                (B)  the sale, transfer or other disposition of
all or substantially all of the assets of the Company (including the capital
stock of the Company’s subsidiary corporations);
 
 
                                (C)  the complete liquidation or dissolution of
the Company;
 
 
                                (D)  any reverse merger or series of related
transactions culminating in a reverse merger (including, but not limited to, a
tender offer followed by a reverse merger) in which the Company is the surviving
entity but in which securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities are
transferred to a person or persons different from those who held such securities
immediately prior to such merger or the initial transaction culminating in such
merger but excluding any such transaction or series of related transactions that
the Board of Directors determines shall not be a Change of Control; or
 
 
                                 (E)  acquisition in a single or series of
related transactions by any person or related group of persons (other than the
Company or by a Company-sponsored employee benefit plan) of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934, as
amended) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Company’s outstanding securities but excluding any
such transaction or series of related transactions that the Board of Directors
determines shall not be a Change of Control.  
 
 
(e) Death/Disability.  Upon termination for death or as a result of permanent
disability (as defined in the Plan), the Company shall pay Executive all
compensation (including all accrued Base Salary (as then in effect), or
vacation, any other amounts owed to Executive upon such event, and subject to
payment of all reimbursable expenses) accrued to which Executive is entitled up
through the date of death.  Any and all options to acquire shares of Common
Stock that have vested under the Option, and any Subsequent Options or RSUs
hereunder shall cease to
 
 
 

--------------------------------------------------------------------------------

 
 
vest but, in the case of any Option or any Subsequent Options, the period to
exercise such options shall be extended for a period of one (1) year following
death or permanent disability.
 
 
(f)   Release.  Executive’s right to receive any payments or other benefits
under this Section 3 (other than if termination is due to death, disability or
voluntary resignation or for cause, in each case assuming no severance payment
is made, and in which case no release would be required) is expressly
conditioned upon: (A) Executive’s execution of a general release of all claims
as of the date of Executive’s termination, in substantially the form then in
existence for executive employees generally (the “General Release”); and
(B) Executive’s compliance with his obligations under this Agreement, and all
other agreements between Executive and the Company.  With respect to the General
Release, Executive or Executive’s legal representative must, within twenty-one
(21) days after presentation of such General Release, execute such release on
behalf of Executive and Executive’s estate, heirs and representatives.
 
 
4.     Termination Obligations
 
 
(a)  Return of Property.  Executive agrees that all property (including, without
limitation, all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.
 
 
(b)  Cooperation. Following any termination of his employment, Executive shall
perform any and all acts requested by the Company to ensure the orderly and
efficient transition of Executive’s duties. Such acts may include, but are not
limited to: (i) participating in meetings or telephone conferences;
(ii) reviewing, preparing or executing documents; and (iii) providing assistance
in connection with any litigation, investigation or audit involving the Company,
or any of its affiliates, directors, officers, employees, agents, attorneys,
representatives, stockholders, insurers, divisions, successors and/or assigns
and any related holding, parent or subsidiary corporations.     
 
 
5.      Non-Disclosure Of Third-Party Information
 
 
Executive represents and warrants and covenants that Executive shall not
disclose to the Company, or use, or induce the Company to use, any proprietary
information or trade secrets of others at any time, including but not limited
to, any proprietary information or trade secrets of any former employer, if any;
and Executive acknowledges and agrees that any violation of this provision shall
be grounds for Executive’s immediate termination and could subject Executive to
substantial civil liabilities and criminal penalties.  Executive further
specifically and expressly acknowledges that no officer or other employee or
representative of the Company has requested or instructed Executive to disclose
or use any such third-party proprietary information or trade secrets.
 
 
6.      Nonsolicitation; Non-Interference
 
 
Executive acknowledges and agrees that the Company’s relationships with its
employees, consultants, and service providers are valuable business
assets.  Accordingly, Executive agrees that, during his employment with the
Company and during the Severance Period following the date of any termination of
such employment, he will not (for himself or for any third party) divert or
attempt to divert from the Company any employee, consultant, or service
provider, through
 
 
 

--------------------------------------------------------------------------------

 
 
solicitation or otherwise, or otherwise interfere with the Company’s business or
the Company’s relationships with its employees, consultants, and service
providers.
 
 
7.     Amendments; Waivers; Remedies
 
 
This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized officer of the Company.  Failure to exercise
any right under this Agreement shall not constitute a waiver of such right.  Any
waiver of any breach of this Agreement shall not operate as a waiver of any
subsequent breaches.  All rights or remedies specified for a party herein shall
be cumulative and in addition to all other rights and remedies of the party
hereunder or under applicable law.
 
 
8.     Assignment; Binding Effect
 
 
                  (a) Assignment. The performance of Executive is personal
hereunder, and Executive agrees that Executive shall have no right to assign and
shall not assign or purport to assign any rights or obligations under this
Agreement. This Agreement may be assigned or transferred by the Company and
nothing in this Agreement shall prevent the consolidation, merger or sale of the
Company or a sale of any or all or substantially all of its assets.
 
 
                  (b)  Binding Effect.  Subject to the foregoing restriction on
assignment by Executive, this Agreement shall inure to the benefit of and be
binding upon each of the parties; the affiliates, officers, directors, agents,
legal representatives, successors and assigns of the Company; and the heirs,
devisees, spouses, legal representatives and successors of Executive.
 
 
9.     Notices
 
 
All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below on the signature
page of this Agreement. The date of notice shall be deemed to be the earlier of
(i) actual receipt of notice by any permitted means, or (ii) five (5) business
days following dispatch by overnight delivery service or the United States mail.
Executive shall be obligated to notify the Company in writing of any change in
Executive’s address. Notice of change of address shall be effective only when
provided in accordance with this Section 9.
 

 
 

--------------------------------------------------------------------------------

 

 
10.     Severability
 
 
If any provision of this Agreement shall be held by a court of competent
jurisdiction to be invalid, unenforceable or void, such provision shall be
enforced to the fullest extent permitted by law, and the remainder of this
Agreement shall remain in full force and effect. In the event that the time
period or scope of any provision is declared by a court or arbitrator of
competent jurisdiction to exceed the maximum time period or scope that such
court or arbitrator deems enforceable, then such court or arbitrator shall
reduce the time period or scope to the maximum time period or scope permitted by
law.
 
 
11.     Taxes
 
 
(a)  Withholding.  All amounts paid under this Agreement (including, without
limitation, the Base Salary) shall be paid less all applicable state and federal
tax withholdings and any other withholdings required by any applicable
jurisdiction.
 
 
(b)   Section 409A Compliance.  To the extent the salary continuation pay paid
pursuant to Section 3(c) or (d) are paid from the date of Executive’s
termination of employment through March 15 of the calendar year following such
termination, such severance benefits are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and
thus payable pursuant to the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations; (b) are paid following said March
15, such severance benefits are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations made upon an
involuntary separation from service and payable pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations, to the maximum extent permitted
by said provision, and (c) are in excess of the amounts specified in clauses (a)
and (b) of this paragraph, shall (unless otherwise exempt under Treasury
Regulations) be considered separate payments subject to the distribution
requirements of Section 409A(a)(2)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”), including, without limitation, the requirement of Section
409A(a)(2)(B)(i) of the Code that payments or benefits be delayed until six (6)
months after Executive’s separation from service (or death, if earlier) if
Executive is a “specified employee” within the meaning of the aforesaid section
of the Code at the time of such separation from service.  In the event that a
six (6) month delay of any such separation payments or benefits is required, on
the first regularly scheduled pay date following the conclusion of the delay
period, Executive shall receive a lump sum payment or benefit in an amount equal
to the separation payments and benefits that were so delayed, and any remaining
separation payments or benefits shall be paid on the same basis and at the same
time as otherwise specified pursuant to this Agreement (subject to applicable
tax withholdings and deductions).  If the continued benefits under Section 3(c)
or (d) (or reimbursements for the cost of such benefits, as applicable) are
taxable to Executive or otherwise result in income imputed to Executive, then if
Executive is a “specified employee,” to the extent necessary to avoid a
violation of Section 409A of the Code, Executive shall pay for such benefits for
the first six months following Executive’s separation from service and shall be
reimbursed for such payments on the first day of the seventh month following
such separation from service (or death, if earlier).
 
 
The term “termination of employment” as it appears in Section 3 shall be
interpreted consistent with the term “separation from service” within the
meaning of section Treasury Regulation §1.409A-1(h) to the extent strictly
necessary to either qualify the arrangement as an involuntary separation
arrangement that is exempt from section 409A of the Code, or establish a time of
payment that complies with section 409A of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  Section 280G. Notwithstanding anything herein to the contrary, to the
extent that the severance benefits to be paid to Executive hereunder exceed an
amount equal to 2.99 times the Executive’s “base amount” as determined pursuant
to Section 280G of the Code, the amount of the severance benefits shall be
reduced to the minimum extent necessary to ensure that the severance benefits do
not exceed the amount determined pursuant to Section 280G of the Code.  Any such
reductions shall be made first from compensation which is not deferred
compensation subject to regulation under Section 409A of the Code; thereafter
the Board of Directors (or Compensation Committee thereof) may determine the
order of compensation to be paid out. This Section 11(b) shall apply only with
respect to a severance benefit which is a “parachute payment” within the meaning
of Section 280G of the Code.
 
 
12.     Governing Law
 
 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California, without regard to conflicts of law
principles.
 
 
13.      Equitable Relief
 
Executive agrees that any breach of Section 5 or 6 of this Agreement would cause
substantial and irreparable harm to the Company for which money damages would be
an inadequate remedy.  Accordingly, the Company shall in any such event be
entitled to obtain injunctive and other forms of equitable relief to prevent
such breach and to recover from Executive the Company’s costs (including without
limitation reasonable attorneys’ fees) incurred in connection with enforcing the
relevant provisions referenced above of this Agreement, in addition to any other
rights or remedies available at law, in equity or by statute.
 
14.     Interpretation
 
 
This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party.  Sections and section headings contained
in this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement.  Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.
 
 
15.     Attorney’s Fees
 
 
If any action at law or in equity is necessary to enforce or interpret the terms
of this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs and necessary disbursements, in addition to any other
relief to which the party may be entitled.
 
 
16.     Obligations Survive Termination Of Employment
 
 
The parties agree that any and all of the Company’s or Executive’s obligations
under this Agreement shall survive the termination of this Agreement.
 
 
17.    Counterparts
 
 
This Agreement may be executed in counterparts, each of which shall be deemed an
original of this Agreement, but all of which together shall constitute one and
the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
18.     Authority
 
 
Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.
 
 
19.     Entire Agreement
 
 
This Agreement is intended to be the final, complete and exclusive statement of
the terms of Executive’s employment by the Company.  Notwithstanding the
foregoing, this Agreement shall not supersede or otherwise affect any agreements
previously or concurrently executed by Executive relating to the Company’s
proprietary information or intellectual property rights.  To the extent that the
plans, practices, policies or procedures of the Company, now or in the future,
apply to Executive and are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall control.  Any subsequent change in
Executive’s duties, position or compensation shall not affect the validity or
scope of this Agreement other than as set forth in Section 3(d)(iii) above.
 
 
20.      Indemnification
 
 
The Company shall indemnify Executive to the fullest extent permitted by
applicable law and the Company’s Bylaws with respect to Executive’s service to
the Company and Executive shall at all times be covered under a director’s and
officer’s liability policy(ies) paid for by the Company.
 
 
21.     Executive Acknowledgement
 
 
Executive acknowledges that Executive has had the opportunity to consult legal
counsel concerning this Agreement, that Executive has read and understands this
Agreement, that Executive is fully aware of its legal effect and that Executive
has entered into this Agreement freely based on Executive’s own judgment and not
on any representations or promises other than those contained in this Agreement.
 
 
In Witness Whereof, the parties hereby execute this Employment Agreement as of
the Effective Date.
 
Obagi Medical Products, INC.
 
Executive:
           
By:
/s/Al Hummel
 
/s/ Mark Taylor
 
Al Hummel
Chief Executive Officer
 
Mark T. Taylor
       
Address for notices:
 
Address for notices:
3760 Kilroy Airport Way, Suite 500
 
45 Bridgeport
Long Beach, CA 90806
 
Newport Coast, CA 92657

 

